DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          SUSAN FAITH WERB,
                              Appellant,

                                     v.

   GREEN TREE SERVICING LLC, as Servicing Agent for GMAC
MORTGAGE, LLC (successor by merger to GMAC Mortgage Corporation),
             EAST COAST RECOVERY, INC., and
            CAPITAL ASSET MANAGEMENT, LLC.,
                          Appellees.

                              No. 4D15-4809

                           [December 13, 2017]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; F. Shields McManus, Judge; L.T. Case No.
432013CA000299.

  Brian Korte and Scott J. Wortman of Korte & Wortman, P.A., West Palm
Beach, for appellant.

   Brandon S. Vesely of Albertelli Law, Tampa, for appellee Green Tree
Servicing, LLC.

PER CURIAM.

   In this appeal of a mortgage foreclosure final judgment, the appellant
claims appellee lacked standing to foreclose the mortgage and introduced
no legally sufficient evidence to sustain the damages sought. We affirm as
to standing but reverse on the calculation of damages.

    As to the standing issue, we affirm on the authority of Federal National
Mortgage Association v. Rafaeli, 225 So. 3d 264 (Fla. 4th DCA 2017), which
holds that possession of the note is the primary criteria to determine
standing, even when the servicing rights have been transferred prior to the
filing of the complaint. Here, the appellee possessed the note when the
complaint was filed.

   We reverse the final judgment as to the amount of damages, which was
not proved by legally sufficient evidence. The bank’s witness identified the
payment history and then was shown the final judgment, which was not
admitted into evidence and thus, cannot support the final judgment. See
Wolkoff v. Am. Home Mortgage Servicing, Inc., 153 So. 3d 280, 281-82 (Fla.
2d DCA 2014) (“A document that was identified but never admitted into
evidence as an exhibit is not competent evidence to support a judgment.”).
She testified that the contents of the proposed final judgment comported
with the business records and then testified that the final judgment
contained the total amount sought. She did not testify as to the individual
amounts. While the payment history was admitted into evidence, it did
not show the calculation of interest on the loan, nor did it show all the
other charges sought in the final judgment, including title searches,
insurance costs, court costs, and attorney’s fees. Thus, the amounts were
not proved. In Peuguero v. Bank of Am., N.A., 169 So. 3d 1198, 1200-01,
1203-04 (Fla. 4th DCA 2015), where the payment history was admitted
into evidence but no evidence was introduced to show the calculation of
interest, we reversed and remanded for further proceedings to establish
the amounts due. We approve the same result in this case and remand
for further proceedings to establish the amount of damages.

   Affirmed in part; reversed in part and remanded for further proceedings.

WARNER, TAYLOR and DAMOORGIAN, JJ., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2